Citation Nr: 1042749	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1957 to April 
1958, and from October 1961 to August 1962.  This case comes to 
the Board of Veterans' Appeals (Board) on appeal from a September 
2007 rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's bilateral hearing loss can not be reasonably 
disassociated from his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is 
so because the Board is taking action favorable to the Veteran by 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Service connection for 
certain diseases, including sensorineural hearing loss, may be 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. §§ 
3.307, 3.309 (2010).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).  

In support of his claim herein, the Veteran contends that he was 
exposed to acoustic trauma from tank engines, tank artillery, 
field artillery, machine gun and small arms fire during his 
period of military service, which resulted in his current hearing 
loss.  

He claims that he noticed hearing loss during service, and that 
this condition has continued ever since.  The Veteran is 
considered competent to relate a history of noise exposure during 
service.  See 38 C.F.R. § 3.159(a)(2).  Moreover, his service 
personnel records indicate that he served as an armor crewman, 
which further corroborates his contentions of inservice exposure 
to tank and artillery fire noise.  Further, there is no reason to 
doubt the credibility of his statements.  Accordingly, the Board 
concludes that the Veteran has a history of noise exposure during 
service.

In addition, a recent audiological examination establishes that 
the Veteran has a current hearing disability.  38 C.F.R. § 3.385.  
In this regard, the Veteran was afforded a VA examination in 
August 2007.  This examination noted that his auditory threshold 
was greater than 40 decibels in all of the tested frequencies 
(500, 1000, 2000, 3000, and 4000 Hertz levels).  His speech 
recognition scores were also 84 percent in both the right and 
left ear using the Maryland CNC Test.  

As for his hearing loss, the Veteran is competent to give 
evidence about what he experiences; i.e., he is competent to 
report that he experienced a loss in his ability to hear.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional).  Moreover, a 
comparison of the audiological evaluations performed pursuant to 
the Veteran's November 1961 entrance examination and his June 
1962 separation examination revealed a 10 decibel downward shift 
in hearing acuity at the 2000 and 4000 Hertz levels in the right 
ear.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In August 2007, a VA audiological examination was conducted.  The 
VA examiner noted that the Veteran's claims folder had been 
reviewed.  The report noted the Veteran's inservice history of 
being a tank crew member, including his exposure to artillery and 
machine gun fire.  Post service noise exposure was reported to 
include 17 years as a road truck driver and 24 years as a crane 
operator.  The report concluded with a diagnosis of moderately 
severe to profound sensorineural hearing loss in the right ear 
and moderately severe to severe sensorineural hearing loss in the 
left ear.  The VA examiner opined that the Veteran's hearing loss 
was not caused by noise exposure during his military service.  In 
support of this opinion, the VA examiner noted that the Veteran's 
discharge audiometrics showed normal hearing.  A March 2008 
addendum to this opinion noted that the Veteran's inservice 
audiometric changes were insignificant and could easily be 
accounted for by environment, lack of attention during testing, 
etc.

In September 2008, an opinion letter was submitted by the 
Veteran's private audiologist.  The letter noted the Veteran's 
reported history of inservice exposure to tank, artillery, and 
weapons fire.  It also noted his post service noise exposure 
while employed as a truck driver, then a crane operator, and then 
a part-time oiler.  The audiologist noted findings from the 
Veteran's audiological evaluations performed upon his entrance 
and discharge from military service, and on a subsequent 
audiological evaluation in 2004, which revealed severe bilateral 
sensorineural hearing loss.  The private audiologist then opined 
that the Veteran's current hearing loss was likely related to 
both aging and noise exposure, and that the Veteran's primary 
noise exposure over the past 50 years was during his military 
service, and that this likely accelerated the natural progression 
of hearing loss we would expect with aging.

In reviewing the conflicting medical opinions of record, the 
Board notes that the Veteran has reported a competent and 
credible history of inservice noise exposure, which is supported 
by his service personnel records.  The law does not require 
evidence of a hearing disability in service.  Instead, there need 
only be a basis for attributing the current disorder to an injury 
in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 
see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The November 2007 private audiologist did not indicate that the 
Veteran's entire claims file was reviewed.  However, the opinion 
letter noted findings shown on the Veteran's inservice 
audiological evaluations.  Moreover, as discussed above, the 
Veteran's reported history of noise exposure in the military is 
competent and credible.  Lastly, a documented shift in hearing 
acuity is shown to have occurred in the Veteran's right ear 
during his military service.  As such, the private audiologist's 
opinion is based on a substantiated event.  Thus, the opinion 
provided by the private audiologist is both probative and 
persuasive.

As for the August 2007 VA medical opinion, along with the March 
2008 addendum thereto, the Board finds the probative value of the 
opinion reached therein to be challenged by a statement offered 
in support of that opinion.  Specifically, the March 2008 
addendum report noted that the audiometric changes shown during 
the course of the Veteran's military service were insignificant 
and could easily be accounted for by environment, lack of 
attention during testing, etc.  If, in fact, the audiological 
examination performed at the time of the Veteran's June 1962 
separation examination was inaccurate due to "environment, lack 
of attention during testing, etc.", there is no basis shown for 
the VA examiner's inherent conclusion that the actual findings 
would not support the Veteran's claim herein.  Particularly in 
light of the fact that the same factors cited to invalidate the 
different findings upon separation were present at the time of 
the Veteran's November 1961 entrance examination.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to 
medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, and 
the medical conclusion reached; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on the foregoing, there is at least an approximate balance 
of positive and negative evidence regarding the issue at hand, 
and the evidence raises at least a reasonable doubt as to whether 
the Veteran's current bilateral hearing loss was incurred in 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
to the extent that there is any reasonable doubt, that doubt will 
be resolved in the Veteran's favor, and therefore, service 
connection for bilateral hearing loss is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


